DETAILED ACTION
Claims 32,34-40,42,44-50,52,54-58 and 60-62 are pending in the application and claims 32,34-40,42,44-50,52,54-58 and 60-62 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This applicants claim priority to provisional Application No. 62/068,938, filed 10/27/2014, and to non-provisional Application No. 14/924115 filed 10/27/2015. All of the instant claims contain new subject matter not presented in the both prior applications, therefore the priority date will not be granted. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2020 has been entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claim(s) 32, 35, 42, 45, 52, 55 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. US2015/0100523 in view of Claseman US2005/0283711 in view of Legler et al. US2016/0378750 
Regarding claim 32, Hellstrom teaches: at least one processor for configuring the computer memory to store data in accordance with a first set of two or more data vectors; wherein: (Hellstrom see paragraphs 0011-0013 processor and memory in a system storing vectors)
each element of the first vector is configured to store a unique memory location reference associated with a corresponding data vector of the first set of data vectors; (Hellstrom see paragraph 0106 0107 VOC1 hash table contains pointers indicating location of sparse vector where hash table reads on vid, pointer reads on memory location reference, sparse vector reads on data vector)
each element of each data vector is configured to store a payload of data corresponding to a field associated with the first key label; and (Hellstrom see paragraph 0106 0107 sparse vectors to be associated with hash table using pointers such that each sparse vector represents a word in the hash table)
each data vector has an identical number of elements (Hellstrom see figure 1a 1c each sparse vector has exactly m elements)
Hellstrom does not distinctly disclose: a first header table, a first Vid vector

However, Claseman teaches: a first header table
the first header table includes an association between a first key label and a first VidVector Id, the first VidVector Id being a unique memory location reference associated with the first vector; (Claseman see paragraphs 0013 -0016 look up table with a hash associated key value pairs such that look up tables have pointers allocating memory for a given address in an expansion table where pointers read on memory location and hash associated with kvp reads on key label)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a hashmap storing pointers to vectors as taught by Hellstrom to include a look up table with key value pairs as taught by Claseman for the predictable result of more efficiently storing data. 
Further, the combination of Hellstrom and Claseman does not appear to distinctly disclose: a first Vid vector
However, Legler teaches: a first Vid vector (Legler see paragraph 0039 hashmap can be a vector of pointers which reads on vid vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a hashmap storing pointers to vectors as taught by Hellstrom to include a hash map as a vector as taught by Legler for the predictable result of more efficiently storing data.

Regarding claims 35, 42, 45, 52, 55, note the rejection of claim(s) 32. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 34, 36, 44, 46, 54, 56 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. US2015/0100523 in view of Claseman US2005/0283711 in view of Legler et al. US2016/0378750 in view of Nilsson et al. US2015/0088902
Regarding claim 34, Hellstrom as modified does not teach: wherein one of the two or more data vectors is a key vector, and wherein each of the two or more data vectors is sorted according to an order determined by the key vector
Nilsson teaches: wherein one of the two or more data vectors is a key vector, and wherein each of the two or more data vectors is sorted according to an order determined by the key vector (Nilsson see paragraph 0082 0083 table 8a shows vectors selection, status, and frequency sorted based on an order of type, engine…. Based on the order of the vector specifying vectors, engine, transmissions. The vector labelling vector along with the different fields reads on key vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a hashmap storing pointers to vectors as taught by Hellstrom to include storing records in vectors as taught by Nilsson for the predictable result of more efficiently storing data.

Regarding claim 36, Hellstrom as modified further teaches: vid vector (Legler see paragraph 0039 hashmap can be a vector of pointers which reads on vid vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a hashmap storing pointers to vectors as taught by Hellstrom to include a hash map as a vector as taught by Legler for the predictable result of more efficiently storing data.
Hellstrom as modifies does not teach: wherein at least one element of the second vector is configured to store the unique memory location reference associated with a data vector from the first set of data vectors
Nilsson teaches: wherein at least one element of the second vector is configured to store the unique memory location reference associated with a data vector from the first set of data vectors (Nilsson see paragraph 0063 common or related data element types serve as keys to link or associated tables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a hashmap storing pointers to vectors as taught by Hellstrom to include storing records in vectors as taught by Nilsson for the predictable result of more efficiently storing data.
Regarding claims 44, 46, 54, 56, note the rejection of claim(s) 34, 36. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 37, 38, 47, and 48 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. US2015/0100523 in view of Claseman US2005/0283711 in view of Legler et al. US2016/0378750 in view of in view of Cushman II et al US2007/0276858
Regarding claim 37, Hellstrom as modified teaches: vid vector (Legler see paragraph 0039 hashmap can be a vector of pointers which reads on vid vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a hashmap storing pointers to vectors as taught by Hellstrom to include a hash map as a vector as taught by Legler for the predictable result of more efficiently storing data.
	However, Hellstrom does not teach: determine a proposed new data vector to be referenced by the second vector; 
determine whether the computer memory is already storing a matching data vector that matches the proposed new data vector; 
when the computer memory is already storing the matching data vector, store a unique memory location reference associated with the matching data vector in the second vid vector; and 
when the computer memory is not already storing the matching data vector, store the proposed new data vector in the computer memory, and store a unique memory location reference associated with the proposed new data vector in the second vid vector.
	However, Cushman teaches: determine a proposed new data vector to be referenced by the second vector; 
(Cushman see paragraph 0009 determine matches for data records in hierarchal tree where data record to be matched reads on data vector)
when the computer memory is already storing the matching data vector, store a unique memory location reference associated with the matching data vector in the second vid vector; (Cushman see paragraph 0073 if match exists new record is linked to previous matched records for a single identity record)
when the computer memory is not already storing the matching data vector, store the proposed new data vector in the computer memory, and store a unique memory location reference associated with the proposed new data vector in the second vid vector (Cushman see paragraph 0043 0113 in a case with no match data record is associated and stored as its own entity separate from existing hierarchies)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a hashmap storing pointers to vectors as taught by Hellstrom to include matching records as taught by Cushman for the predictable result of more efficiently storing data
Regarding claim 38, Hellstrom as modified further teaches: wherein the at least one processor is further configured to determine whether the memory is already storing the matching data vector that matches the proposed new data vector by comparing a hash of the proposed new data vector with a hash of each data vector already stored in the computer memory (Legler see paragraph 0039 0040 hash map is vector storing hashes as unique identifiers for data entries and inserting new identifiers as a hash where inserting new identifiers means it is determined that there is not a hash already stored)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a hashmap storing pointers to vectors as taught by Hellstrom to include a hash map as a vector as taught by Legler for the predictable result of more efficiently storing data.
Regarding claims 47, 48, note the rejection of claim(s) 37, 38. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 39, 40, 49, 50, 57, 58 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. US2015/0100523 in view of Claseman US2005/0283711 in view of Legler et al. US2016/0378750 in view of Higginson US2014/0049473
Regarding claim 39, Hellstrom teaches: wherein each data vector in the first set of data vectors comprises a subset of elements and wherein the at least one memory further comprises (Hellstrom see paragraphs 01060-0108 sparse vectors to include a number of elements)
	Hellstrom does not teach: a subset of elements associated with a first group label, a third header table that stores an association between the first group label and the first VidVector ID associated with the first Vid vector
	Higginson teaches: a subset of elements associated with a first group label, a third header table that stores an association between the first group label and the first VidVector ID associated with the first Vid vector (Higginson see paragraph 0052 0059 hub keys category keys in table or index associated with ad key array where the nature of the grouping of hub and category keys reads on group label and the table used to store this reads on third table and ad key array reads on vid vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Hellstrom to include a hashmap storing pointers to vectors as taught by Higginson for the predictable result of more efficiently storing keys and 

Regarding claim 40, Hellstrom as modified teaches: wherein each element in the second vector stores a unique memory location reference associated with a data (Hellstrom see paragraph 0106-0108 VOC1 hash table contains pointers indicating location of sparse vector)
Vid vector (Legler see paragraph 0039 hashmap can be a vector of pointers which reads on vid vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Hellstrom to include a hashmap of identifiers as taught by Legler for the predictable result of more efficiently storing and managing data.
Hellstrom does not teach: vector having a subset of elements associated with the first group label, and wherein the third header table further stores an association between the first group label and the second VidVector Id associated with the second Vid vector.
Higginson teaches: vector having a subset of elements associated with the first group label, and wherein the third header table further stores an association between the first group label and the second VidVector Id associated with the second Vid vector (Higginson see paragraph 0052 0059 hub keys category keys in table or index associated with ad key array where the nature of the grouping of hub and category keys reads on group label and the table used to store this reads on third table and ad key array reads on vhash vector, plural nature of ad key array reads on second vhash vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Hellstrom to include hub keys and category keys as taught by Higginson for the predictable result of more efficiently storing keys and 
Regarding claims 49, 50, 57, 58, note the rejection of claim(s) 39, 40. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 60-62 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. US2015/0100523 in view of Claseman US2005/0283711 in view of Legler et al. US2016/0378750 in view of Kilgard et al. US6697064
Regarding claim 60, Hellstrom as modified further teaches: the computer memory further comprises a second vector, wherein each element of the second vector is configured to store a unique memory location reference associated with a data vector from the second set of vectors; and 
(Hellstrom see paragraph 0106 0107 VOC1 hash table contains pointers indicating location of sparse vector where hash table reads on vid, pointer reads on memory location reference, sparse vector reads on data vector)
vid vector (Legler see paragraph 0039 hashmap can be a vector of pointers which reads on vid vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a hashmap storing pointers to vectors as taught by Hellstrom to include a hash map as a vector as taught by Legler for the predictable result of more efficiently storing data.
	Hellstrom as modifies does not teach: the first compound vector is associated with a first version;
second vector associated with a second version
an association between the first vector and the first version; and 
an association between the second vector and the second version.
However, Kilgard teaches: the first compound vector is associated with a first version; (Kilgard see col. 3 lines 26-45 version identifier for identifying version of a given matrix where matrix reads on compound vector)
second vector associated with a second version (Kilgard see col. 3 lines 26-45 col. 7 lines 58-67 version identifier for identifying version of a given matrix where versions of matrices are required. Version identifier for matrices read on second compound vector and second version)
(Kilgard see col. 3 lines 26-45 version identifier for identifying version of a given matrix where matrix reads on compound vector)
an association between the second vector and the second version (Kilgard see col. 3 lines 26-45 col. 7 lines 58-67 version identifier for identifying version of a given matrix where versions of matrices are required. Version identifier for matrices read on second compound vector and second version)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a hashmap storing pointers to vectors as taught by Hellstrom to include version identifiers with matrices as taught byKilgard for the predictable result of more efficiently storing and organizing data.
Regarding claim 61, see rejection of claim 60.
Regarding claim 62, see rejection of claim 60. 

Applicant’s argument
Applicant’s argument: Prior art of record does not teach newly amended claims
Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection. 

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153